Order entered February 12, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01041-CR
                                      No. 05-13-01042-CR
                                      No. 05-13-01043-CR

                                  ANTHONY HILL, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause Nos. F12-53911-V, F12-53671-V, F12-54044-V

                                            ORDER
        The Court REINSTATES the appeals.

        On January 14, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On February 11, 2014, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeals, we

VACATE the January 14, 2014 order requiring findings.

        We GRANT the February 11, 2014 extension motion and ORDER appellant’s brief filed

as of the date of this order.

        We ORDER court reporter Donna Hill-Wynkoop to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 30, a CD.
       We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, supplemental clerk’s records containing detailed itemizations of the costs

assessed in the cases, including but not limited to, specific court costs, fees, and court appointed

attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001, the cost

bills shall be signed by the officer who charged the costs or the officer who is entitled to receive

payment for the costs.     We further ORDER that the supplemental clerk’s records include

documents explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

Donna Hill-Wynkoop, Deputy Official Court Reporter, 292nd Judicial District Court; Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                     /s/     LANA MYERS
                                                             JUSTICE